DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 14-15 and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 14-15 and 17-19 recites only limitations which have already been recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2-3, 7-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is indefinite in that the claim omits the semi-rigid polyvinyl chloride layer (which is a layer of the composite board – see claim 1) from the stacking step of claim 2 for making the composite board – such that it is not clear if the polyvinyl chloride layer of claim 1 is part of the composite board in claim 2. Clarification is respectively requested. 

Claim 3 is indefinite in that the claim omits the semi-rigid polyvinyl chloride layer (which is a layer of the composite board – see claim 1) from the steps of claim 3 for making the composite board – such that it is not clear if the polyvinyl chloride layer of claim 1 is to be part of the process in claim 3.

Claim 7, “the first semi-rigid PVC layer” (Lns1-2) lacks antecedent basis.

Claim 9, “the first semi-rigid PVC layer” (Ln4) lacks antecedent basis.

Claims 13, 16 and 20 are indefinite in that these claims depend from cancelled claim 4 such that one cannot determine what is intended and what is covered.

Allowable Subject Matter
Claim(s) 1 and 5 is/are allowed.

Claim(s) 2-3, 7-9, 11-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Song, alone or in combination with the other prior art of record, does not teach or suggest tempering at 70-95oC and conditioning for 48-72 hours.

Conclusion
The comments filed 1-27-21 have been entered and fully considered. Claim 1 was amended to include the subject matter of claim 6 – see the Office action mailed 10-29-20, page 8, paragraph 1 and page 9, paragraph 1. The amendments to claims 1-4, 6-7, 9-10 have been entered with claims 4, 6 and 10 being canceled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LINDA L GRAY/Primary Examiner, Art Unit 1745